Citation Nr: 9930850	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-01 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for chronic urethritis.  

3.  Entitlement to service connection for residuals of an eye 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from December 1955 to 
October 1959.  This matter was originally before the Board in 
May 1998 on appeal from a March 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Cleveland, Ohio.  By that rating decision, the RO denied 
entitlement to service connection for PTSD, chronic 
urethritis, residuals of an eye injury and residuals of 
dental trauma, and granted service connection for and 
assigned noncompensable evaluations for residuals of a 
fracture of the right maxilla and residuals of fracture of 
the nose with rhinoplasty.

In a May 1998 decision, the Board found that the veteran had 
not submitted a well-grounded claim for service connection 
for residuals of dental trauma, and that the preponderance of 
the evidence was against the veteran's claim for increased 
(compensable) ratings for residuals of fracture of the right 
maxilla and residuals of a fracture of the nose with 
rhinoplasty.  The Board remanded the issues of entitlement to 
service connection for psychiatric disability, chronic 
urethritis, and for residuals of an eye injury, to the RO for 
additional development.  The requested action has been 
completed and the veteran's claims folder has been returned 
to the Board.  


FINDINGS OF FACT

1.  The veteran has not presented a claim of entitlement to 
service connection for a psychiatric disorder to include 
PTSD, that is plausible or currently capable of 
substantiation.  

2.  The veteran has not presented a claim of entitlement to 
service connection for chronic urethritis, that is plausible 
or currently capable of substantiation.  

3.  The veteran has not presented a claim of entitlement to 
service connection for residuals of an eye injury, that is 
plausible or currently capable of substantiation.  


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim 
of entitlement to service connection for a psychiatric 
disorder to include PTSD.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran has not presented a well-grounded claim 
of entitlement to service connection for chronic 
urethritis.  38 U.S.C.A. § 5107 (West 1991).

3.  The veteran has not presented a well-grounded claim 
of entitlement to service connection for residuals of an 
eye injury.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the disabilities at issue here had 
their origin with an assault during service which resulted in 
the veteran sustaining facial injuries from being hit with 
brass knuckles.  Service connection has been established for 
residuals of a fracture of the right maxilla and residuals of 
fracture of the nose with rhinoplasty, each of which is 
assigned a noncompensable disability evaluation.  

During a hearing at the RO in September 1996, the veteran 
testified that while he was in service someone he had never 
seen before came in with brass knuckles and punched him once 
in the face causing his service-connected facial injuries and 
resulting in his hospitalization for more than 30 days; that 
he still has urethritis as he had it in service for which he 
drinks cranberry juice daily, which helps out a little for 
the condition which goes away at times but always comes back; 
that no doctor has ever told the veteran that he suffers from 
PTSD; and that his right eye twitches a lot, but he does not 
receive treatment for it.  

The 1998 Remand by the Board included requests that the RO 
afford the veteran an opportunity to submit additional 
documentation supporting his claims.  In May 1998, the RO 
forwarded a letter to the veteran requesting information 
regarding medical treatment not currently on file, and 
additional information concerning stressor exposure involved 
in the PTSD claim.  The RO has reported that it has not 
received any response from the veteran regarding the 
inquiries.  The Board also requested that the RO obtain the 
veteran's service administrative records in the event that 
they might contain additional information regarding the 
circumstances during which the veteran sustained facial 
injuries in service.  The administrative records have been 
associated with the claims folder, but they do not provide 
any data supportive of the claims presented.  


Factual Background-Psychiatric Disability to include PTSD

The veteran's service medical records reflect that he 
sustained facial trauma in July 1957 when he struck his face 
against a car door.  He was seen in July 1959 with complaints 
of nightmares and dreams of fire.  A psychiatric diagnosis 
was not recorded, however.  

On the veteran's initial application for VA disability 
benefits submitted in August 1965, he referred to having a 
slight phobia.  He related that he had a feeling as if 
someone was going to slip up behind him and strike him in the 
nose. His claim was denied by the RO on the basis that he had 
failed to cooperate in a scheduled VA examination.  

In September 1995, the veteran submitted documentation to 
reopen his claim for service connection for several 
conditions, including post-traumatic stress disorder.

When the veteran was afforded a VA psychiatric examination in 
November 1995, he indicated that he had been struck by 
another serviceman in service in July 1957.  He indicated 
that he had lied about what had happened for fear of 
retaliation if he had reported the individual.  He reported 
that after service he attempted to block the assault from his 
mind, but he would have periods where he needed to get away 
for a few hours or a few days.  He reported that as the years 
passed he had increasing trouble handling pressure.  
Reportedly, he would have periods of excessive sweating and 
nervousness.  He reported that in 1983 his "whole world 
collapsed."  In a several-day period, he left his job because 
he could not handle the pressure, his mother died and his 
wife filed for a divorce.  The veteran reported that at the 
time of the examination he was troubled by memories of the 
assault in service.  He reported that every day when he 
shaved and saw his face he was reminded of what had happened.

On mental status examination in 1995, the veteran was in a 
predominantly anxious mood.  No significant memory problems 
were reported.  His thoughts were linear and goal-directed.  
He denied any history of hallucinations or other experiences 
that would be considered a break from reality.  There was a 
diagnosis of anxiety disorder, not otherwise specified.  The 
examiner commented that the veteran presented with symptoms 
of anxiety, some of which were PTSD-like and apparently 
related to the assault while in the military.  Other 
symptoms, including those which were more panic-like, may or 
may not be related to the assault.  By history, it was likely 
that the veteran experienced a major depressive episode 
beginning in 1983.  The mixed symptoms of anxiety and 
depression were considered clinically important but did not 
meet criteria for a specific anxiety or mood disorder 
including PTSD.  

Clinical records from the Darke County Mental Health Center 
reflecting treatment of the veteran for psychiatric problems 
from 1973 to 1979 were received by the RO.  It was noted that 
the veteran was experiencing periods of elation and 
depression and there appeared to be a possibility of a manic-
depressive syndrome.

VA outpatient treatment records reflect that the veteran was 
observed and treated for various conditions during 1995.  
When he was seen in November 1995, the assessments included 
PTSD.  

Inasmuch as there had been an assessment of PTSD and to 
afford the veteran every administrative consideration, in 
1998 the Board remanded the veteran's case to the RO to 
afford him examinations by a board of psychiatrists.  

One examiner, who reviewed the veteran's claims folder prior 
to evaluation of the veteran in September 1998, noted that 
the veteran reported that he saw no combat in service, but 
asserted that he was assaulted by another sailor.  The 
veteran noted that, at the time of the assault, he did not 
claim to be hit, but reported that he ran into a door.  At 
the time of the 1998 examination, the veteran was not being 
treated for any psychiatric or psychological problems.  A 
previous report that he had had some treatment at a mental 
health center did not involve chemotherapy, and therapy was 
not long lasting.  The veteran described his problems as 
being a loner, having difficulty in general groups, and 
feeling like he is wearing a mask.  He showed the scars where 
he was hit in the face with brass knuckles.  He admitted to 
an occasional suicidal thought.  He denied sleep problems, 
loss of appetite, alcohol abuse, and auditory hallucinations.  
He had had panic attacks in the past, but none presently.  
His memory was okay.  His ability to abstract was unimpaired.  
He could not remember the presidents past Bush, and had 
difficulty performing serial sevens and fractions.  On 
psychological testing, the two scales that are supposed to 
reflect PTSD were well within their normal limits.  Despite 
the veteran's indication of not drinking, the alcohol scale 
was elevated.  Other test scores that tended to be elevated 
included fear, bizarre mentation, cynicism, and type A 
personality.  The diagnosis was rule out alcohol abuse.  The 
Global Assessment of Functioning (GAF) score was 90.  

The other member of the board of psychiatrists reported that 
the veteran described being hit in the face by brass knuckles 
by an individual who was seeking a discharge from the Navy.  
The veteran described the individual as the one who mutilated 
my face.  The veteran told superiors he struck his face on an 
open car door because of fear of retaliation by the 
individual who had attacked him.  The veteran related that 
after the assault he tried to get on with his life and block 
it out of his mind, but that every day while shaving he is 
reminded of the assault.  In 1983, his mother died and his 
wife filed for divorce.  The veteran described this as a 
rough time for him causing depression.  He saw a counselor 
for 2-3 sessions, but he had never taken any psychotropic 
medication.  

During the evaluation in 1998, the veteran was appropriate, 
stable, and had a full range.  He described normal eating and 
sleeping patterns, and described his energy level as great.  
He reported occasional suicidal ideation, but he had no 
current plans or intent.  He denied mood swings, phobias or 
panic attacks.  He had occasional dreams about the assault.  
The veteran was logical, relevant and coherent.  He was not 
currently on any psychotropic medication and did not receive 
any counseling.  The examiner initially entered a diagnosis 
of anxiety disorder, not otherwise specified, noting that the 
veteran represented a mild form of anxiety disorder related 
to the facial trauma sustained while in service in 1957.  The 
examiner found that the veteran did not meet the criteria for 
PTSD.  In May 1999, after reviewing the veteran's claims 
folder and the examination conducted by the other member of 
the board of psychiatrists, the second examiner agreed with 
the first examiner that the veteran does not have any 
psychiatric diagnosis or disability.  


Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  

Service connection for PTSD is governed by 38 C.F.R. § 
3.304(f) (1999) which requires that medical evidence 
establish a clear diagnosis of the condition; that there be 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and that there be a link, 
established by medical evidence, between the veteran's 
current symptomatology and the claimed in-service stressor.

It was to clarify any equivocation regarding the proper 
diagnosis that the Board remanded the matter to the RO in May 
1998.  The purpose was to afford the veteran further 
opportunity to support his claim.  He was specifically 
offered the opportunity to provide additional treatment 
information, but he failed to respond.  He has been afforded 
examination by a board of psychiatrists for detailed 
consideration of the claimed stressor offered to support a 
diagnosis of PTSD.  

Regarding the fact that there must be credible evidence 
supporting the existence of a claimed stressor, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board correctly rejected a medical opinion where 
"the conclusion reached by the physician [was] clearly based 
on the history provided by the veteran." Reonal v. Brown, 5 
Vet.App. 458, 460 (1993). "[The] Board [is] not bound to 
accept opinions of two physicians who made diagnoses of 
PTSD... almost 20 years following appellant's separation from 
service and who necessarily relied on history as related by 
appellant." Reonal, at 460-461; Swann v. Brown, 5 Vet.App. 
229, 233 (1993).  The presumption of credibility of the 
evidence does not arise where the examining physician relied 
upon the appellant's account of his medical history and 
service background ....[and] "An opinion based upon an 
inaccurate factual premise has no probative value." Reonal, 
at 461.

Also, a General Counsel opinion, issued in July 1995, held 
that, pursuant to the statutory duty under 38 U.S.C.A. § 
5107(a) to assist a claimant in the development of facts 
pertinent to a claim, and the decisions of the Court 
interpreting that duty, a Department of Veterans Affairs 
examiner must review a claimant's prior medical records when 
such review is necessary to ensure a fully informed . . . 
examination or to provide an adequate basis for the 
examiner's findings and conclusions (emphasis added). 
VAOPGCPREC 20-95.

Regarding claimed assaults as the basis to service connect 
PTSD, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  This 
does not mean that the evidence actually proves that the 
incident occurred, but rather that the preponderance of 
evidence supports the conclusion that it occurred. M21-1 Part 
III paragraph 5.14(c).

The Court has held that with regard to PTSD, VA regulations 
recognize that symptoms attributable to PTSD often do not 
appear in service.  Service connection for PTSD thus requires 
(1) medical evidence establishing a clear diagnosis of the 
condition, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat 
or that the veteran was awarded a combat citation will 
be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  Where the claimed 
stressor is not related to combat, "credible supporting 
evidence" means that "the appellant's testimony, by 
itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

Also, a person who submits a claim for any benefit under a 
law administered by the Secretary has the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  As 
noted by the Court, the threshold as to whether a claim is 
well grounded is rather low.  Still, more than a mere 
allegation is required.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); the existence of a 
current disability, see Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. App. 137, 
144; and a nexus between the inservice injury or disease and 
the current disability, see Lathan v. Brown, 7 Vet. App. 359, 
365 (1995) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Caluza v. Brown, 7 Vet. 
App. 498, 506; Layno, 6 Vet. App. at 469.  The truthfulness 
of evidence, for the purposes of determining whether the 
veteran's claim of entitlement to service connection is well 
grounded, will be presumed as required by Robinette v. Brown, 
8 Vet. App. 69, 77 (1995), and King v. Brown, 5 Vet. App. 19, 
21 (1993).

In this case, the veteran did not serve in combat.  As 
such, a diagnosis of PTSD must be supported by a 
corroborated stressor.  38 C.F.R. § 3.304(f).  Here, 
however, there is neither a diagnosis of PTSD nor 
competent evidence corroborating the claim of a 
supporting stressor.  Indeed, there is no current 
psychiatric disorder diagnosed.  A diagnosis of PTSD was 
not supportable even when VA's examiners had access to 
all the evidence of record and the focus of the 
examination was whether the veteran has PTSD.  As such, 
the veteran's claim of entitlement to service connection 
for a psychiatric disorder, to include PTSD, is not well 
grounded, and it must be denied.

In making this decision the Board notes that while the 
veteran is certainly capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).  Hence, the veteran's written 
arguments and hearing testimony cannot fulfill the necessity 
that there be a diagnosis of PTSD or any other psychiatric 
disability for this claim to be well-grounded.  

One of the reasons that the case was remanded to the RO in 
May 1998 was that in recent years VA revised the criteria for 
diagnosing and evaluating mental disorders.  The revisions 
became effective November 7, 1996.  38 C.F.R. § 4.130 (1998).  
On and after that date, all diagnoses of mental disorders for 
VA purposes must conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  38 C.F.R. § 4.125 (1998).  Where, as here, a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, the 
version most favorable to an appellant applies. See Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  Although DSM-IV changes 
the requirements for establishing the sufficiency of a 
stressor for purposes of diagnosing PTSD, it bears emphasis 
that there must also be evidence establishing the occurrence 
of the stressor or stressors alleged by the veteran.  Cohen, 
10 Vet. App. at 142.  Here, the Board's rejection of the 
veteran's claim for service connection for psychiatric 
disability to include PTSD is expressly based on a finding 
that there is no current diagnosis of any acquired 
psychiatric disorder to include PTSD.  The adoption by VA of 
DSM-IV is, therefore, immaterial to a resolution of this 
claim.  


Factual Background-Urethritis

With regard to the veteran's claim for service connection for 
chronic urethritis, his service medical records reflect that 
he was seen in August 1959 when it was reported that he had a 
chronic urethral discharge.  The report of the separation 
medical examination in October 1959 reflects that the 
genitourinary system was normal.  

When the veteran was afforded a VA genitourinary examination 
in October 1995, he had a slightly enlarged prostate and an 
elevated PSA level.  He denied any urinary symptoms in regard 
to prostate problems.  The diagnoses included history of 
chronic urethritis (nongonococcal urethritis).

The VA outpatient treatment records reflect that when the 
veteran was seen in November 1995 the assessments included 
benign prostatic hypertrophy with chronic urethritis.  

Pursuant to the 1998 Remand by the Board, the veteran was 
afforded a special genitourinary examination by VA in October 
1998.  The examiner reported that the medical records were 
reviewed, especially regarding the questionable chronic 
urethritis, which dated to the veteran being in the service.  
The veteran stated that he had occasional episodes of dysuria 
which may last an hour or two and then resolve.  He related 
that he has noticed that the dysuria he has is often 
associated with drinking excessive amounts of caffeine.  The 
examiner recommended limiting caffeine intake and increasing 
water intake.  Based on the examination the examiner 
concluded that the veteran does not have any evidence of 
recurrent or intermittent urethritis.  


Analysis

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); the existence of a 
current disability, see Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. App. 137, 
144; and a nexus between the inservice injury or disease and 
the current disability, see Lathan v. Brown, 7 Vet. App. 359, 
365 (1995) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The absence of any objective evidence that the veteran 
currently has the claimed urethritis clearly renders the 
claim for service connection not well-grounded.  Service 
connection is not warranted for a disability that the veteran 
does not currently have.  


Factual Background-Eye

With regard to the veteran's claim for service connection for 
residuals of an eye injury, his service medical records 
reflect that, when he was hospitalized for the facial trauma 
in July 1957, there were swelling and discoloration about the 
right eye.  He complained of blurred vision involving the 
right eye.  Within a few days, the swelling and discoloration 
about the right eye had all but subsided on hot compresses, 
and the veteran's vision was described as being very good.  
There was a diagnosis of simple fracture of the right maxilla 
with compression of the infra-orbital and anterior superior 
alveolar nerves.  In August 1957 visual acuity of the right 
eye was 20/20 and the left eye was 20/15-1 when wearing 
glasses, which the veteran normally wore.  In November 1957, 
the veteran reported episodes of pain beginning in the right 
eye and radiating superiorly and posteriorly to the occiput.  
This usually occurred in the evening and was associated with 
eye strain.  There was an impression of pain with fracture of 
zygoma.  In July 1959, the veteran reported that his right 
eye was painful and caused headaches and blurring of vision.  
His eyes were examined and it was indicated that he needed 
glasses.  When he was examined for separation from service in 
October 1959, his corrected distant visual acuity was 20/20 
in both eyes.  Defective color vision was noted.

In his August 1965 application for VA disability benefits, 
the veteran reported that he had an irritation in his eyes 
and had trouble judging left and right.

When the veteran was afforded a VA visual examination in 
October 1995, corrected visual acuity in the right eye was 
20/25 and in the left eye, 20/25 plus 2.  There were no 
diplopia and no visual field deficit.  There were diagnoses 
of refractive error correctable to 20/20 in each eye, and 
status post trauma with good cosmetic and functional results.  
However, it was reported that the veteran may have some 
residual orbital pain.  

On the basis of these findings, the Board remanded the matter 
to the RO in May 1998 to afford the veteran a special eye 
examination by VA.  The diagnoses were refractive error (i.e. 
myopic astigmatism) correctable to 20/100 in the right eye 
and 20/20 in the left eye; no diplopia nor visual field 
defects found; and normal ocular health.  In response to the 
question about "pain involving the right orbit" the veteran 
did not report any pain in the right obit other than that 
associated with visual tasks.  This would not be as a result 
of his inservice trauma according to the examiner.  The 
examiner further reported that the veteran had been evaluated 
by two separate ophthalmologic specialists who have not been 
able to determine the cause of the veteran's reduction in 
vision in the right eye.  On the basis of review of the 
veteran's medical records, VA's examiner opined that that it 
is unlikely that the veteran has eye disability related to 
his inservice trauma since he demonstrated good corrected 
vision until December 18, 1997.  


Analysis of the Eye Claim

The Board finds the conclusions by VA's examiners clear and 
unequivocal on the issue presented.  The veteran does not 
have any current eye disability which might be the basis for 
a grant of service connection.  

38 C.F.R. § 3.303 (c) (1999), which provides guidelines 
relating to consideration of claims for entitlement to 
service connection, precludes benefits for congenital or 
developmental defects.  The regulation specifically provides 
that refractive error of the eye, which was apparently the 
cause of the visual difficulties experienced by the veteran 
during service because his problems were apparently 
alleviated by wearing proper glasses, is not a disease or 
injury within the meaning of applicable legislation providing 
compensation benefits.  

Again, to establish that a claim for service connection is 
well grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); the existence of a 
current disability which may be the basis for a grant of 
service connection, see Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. App. 137, 
144; and a nexus between the inservice injury or disease and 
the current disability, see Lathan v. Brown, 7 Vet. App. 359, 
365 (1995) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In the absence of current eye disability being objectively 
demonstrated which might possibly be related to service and 
provide a basis for a grant of service connection, the claim 
is not well grounded.  


Summary

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the disorders claimed 
here.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

The Board agrees with the decisions by the RO in March 1996 
that none of the three claims for service connection 
presented by the veteran is well-grounded.  In each instance, 
the Board has considered the doctrine of reasonable doubt.  
However, as none of the veteran's claims meets the threshold 
of being a well-grounded claim, a weighing of the merits of 
the claims is not warranted and the reasonable doubt doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for psychiatric disability 
to include PTSD is denied.  

Entitlement to service connection for chronic urethritis is 
denied.  

Entitlement to service connection for residuals of an eye 
injury is denied.  


		
P. H. MATHIS
	Acting Member, Board of Veterans' Appeals



 

